DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	
3. 	For Claim 12: Because it is dependent from claim 10 which is a method claim, it should be amended as follows: 
	12. (Currently Amended) The method according to claim 10, wherein reversal of the polarity is maintained for …… 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,038,410 to Delaporte, and in view of USPN 7,453,222 to Kanai. 
As to claim 1, Delaporte teaches an electric motor operatively coupled to the closure member through a mechanical drive assembly for moving the closure member(col. 1: lines 12-20 wherein a motor control apparatus is disclosed to control vehicle door and lift gates which can also be used for an open roof assembly), an electric driving unit for providing a supply signal to the electric motor and a control unit operatively coupled to the electric driving unit for controlling operation of the electric motor(fig. 1, col. 3: lines 34-40), wherein the electric driving unit comprises four switching devices in a bridged configuration (fig. 1: the H-bridge motor control circuit as shown in fig. 1 has four switching devices “Q1-Q2, Q4-Q5”) and wherein the control unit is configured to: control a motion of the closure member by controlling operation of the switching devices(col. 3: lines 41 – col. 4: lines 4), and incur a safety stop during a motion of the closure member by an immediate reversal of a polarity of the supply signal(col. 4: lines 5-29 wherein apparatus and method are taught for shorting circuit the motor coil to brake the motor by switching on the switches “Q1”, “Q4” and switching off the switches “Q2”, “Q5” as shown in the switch state “T2” in fig. 6 to brake motor motion).
Delaporte does not teach an open roof assembly for use in a vehicle roof of a vehicle, the open roof assembly comprising: a moveably arranged closure member for selectively covering or at least partially exposing an opening in the vehicle roof.
Kanai teaches an open roof assembly for use in a vehicle roof of a vehicle, the open roof assembly comprising: a moveably arranged closure member for selectively covering or at least partially exposing an opening in the vehicle roof(col. 1: lines 57 – col. 3: lines 16).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Kanai into Delaporte since Delaporte suggests the beneficial use of an H-bridge motor control system for a vehicle door/power lift gate control and Kanai suggests a sun roof drive device which can use the teachings of Delaporte in the analogous art of vehicle motor control technology. 
The motivation for this comes from the fact that Delaporte teaches an H-bridge motor control system which can be used to improve the sun roof drive device disclosed by Kanai.
As to claim 4, Delaporte in view of Kanai teaches the open roof assembly according to claim 1, wherein the switching devices are solid state switching devices(Delaporte col. 3: lines 40-42).             As to claim 5, Delaporte in view of Kanai teaches the open roof assembly according to claim 4, wherein the control unit is configured to control the motion of the closure member by application of a pulse width modulation (PWM) control method(Delaporte col. 4: lines 5-13, col. 6: lines 5-40).             As to claim 6, Delaporte in view of Kanai teaches the open roof assembly according to claim 5, wherein the control unit is configured to determine an actual position of the closure member and wherein the control unit is configured to apply a closed-loop control method using the determined actual position of the closure member(figs. 10-11 disclose a closed loop control flowchart programs).             As to claim 7, Delaporte in view of Kanai teaches the open roof assembly according to claim 1, wherein the control unit is configured to incur a predetermined stop of the motion of the closure member by short-circuiting the electric motor(Delaporte col. 4: lines 8-13).             As to claim 8, Delaporte in view of Kanai teaches the open roof assembly according to claim 1, wherein the control unit is configured to detect an obstruction in a travel path of the closure member in motion and incurring the safety stop upon detection of such obstruction(Kanai col. 8: lines 54 – col. 9: lines 4 wherein apparatus and method are taught for jamming/obstruction detection and safety stop controls).
	As to claim 9, it is rejected as the same reason as claim 1.
As to claim 11, it is rejected as the same reason as claim 1.



Allowable Subject Matter
6. 	Claims 2-3, 10, 12 are objected to as being dependent upon the rejected base claims 1, 9, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
                                                  
                                               Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,741,794 to Nishibe discloses a vehicle motor control system having an H-bridge motor control circuit and shorting-circuit braking controls.
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846